Citation Nr: 1133196	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right eyelid ptosis to include as due to an undiagnosed illness or to service-connected fibromyalgia.

2.  Entitlement to service connection for essential tremors to include as due to an undiagnosed illness or to service-connected fibromyalgia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to May 1994.  Evidence of service in Southwest Asia is in the record.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, among other things, denied the Veteran's claims for service connection for right eyelid ptosis and essential tremors.  The Veteran disagreed and perfected an appeal. 

In a March 2009 decision, the Board remanded the claims for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  A preponderance of the competent medical evidence supports a conclusion that the Veteran's right eye ptosis did not manifest to a degree of 10 percent disability within the pendency of the Veteran's claim.

3.  A preponderance of the competent medical evidence supports a conclusion that the Veteran's essential tremor disorder did not manifest to a degree of 10 percent disability within the pendency of the Veteran's claim.

4.  A preponderance of the competent medical evidence supports a conclusion that the Veteran's right eye ptosis is not related to his service-connected fibromyalgia.

5.  A preponderance of the competent medical evidence supports a conclusion that the Veteran's tremor disorder is not related to his service-connected fibromyalgia.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for right eyelid ptosis is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2010).

2.  Entitlement to service connection for essential tremors is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for right eyelid ptosis and essential tremors as disorders caused by service-connected fibromyalgia or, alternatively,  that he is entitled to service connection for the disorders pursuant to 38 U.S.C.A. §1117 (West 2002).  The Board will address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the March 2009 remand ordered VBA to contact the Veteran and request that he provide or identify any further medical records that pertained to his ptosis or tremors.  Following that development, VBA was to provide the Veteran's VA claims folder to a physician who was to review the folder and provide an opinion whether it was at least as likely as not that the ptosis and tremor conditions were attributable to the Veteran's service-connected fibromyalgia, attributable to another diagnosed condition, or attributable to an undiagnosed condition.  

The record reveals that VBA requested the Veteran to provide additional medical records or identify other treatment he had received for his ptosis and tremors in a letter from VBA dated April 2009.  The record also includes the December 2009 report and opinion of a VA examiner regarding the etiology of the Veteran's ptosis and tremors.  For the reasons explained in detail below, the Board finds that the December 2009 examiner's report and the April 2009 letter substantially complied with the Board's March 2009 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

After VA received the Veteran's July 2004 claim, the Veteran was notified in an August 2004 letter of the evidence required to substantiate a claim for service connection.  The Veteran was also informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In addition, the Veteran was informed in a March 2006 letter of how VA determines a disability rating and an effective date for a claimed disability.  

The Board observes that the Veteran has never been informed by VBA of what evidence is required to substantiate a claim for secondary service connection.  The Veteran was service-connected for fibromyalgia in an August 2006 rating decision.  Subsequent to that date, in the March 2009 informal hearing presentation, the Veteran's representative first raised the issue of secondary service connection.  The Board's March 2009 decision reflects the issue of secondary service connection and, as briefly discussed above, requested VBA to provide a medical opinion addressing whether either right eyelid ptosis or essential tremors were due to the Veteran's service-connected fibromyalgia.  Thus, while the Veteran did not have actual notice of how to substantiate a secondary service connection claim, his representative raised the issue and the Board directed VBA to address the issue raised.  Indeed, the Board's remand sought the evidence needed to substantiate the claim and noted that there was evidence of record to establish the existence of current right eyelid and tremor disorders and evidence of service-connected fibroysis, and that there was thus evidence fulfilling the first two of three elements of secondary service connection.  Finally, the Board notes that the Veteran's service representative has not indicated that the Veteran has been prejudiced by lack of notice.  For those reasons, the Board finds that the Veteran has not been prejudiced by the lack of notice of how to substantiate a secondary service connection claim.   

The record shows that VBA obtained records from the SSA that pertained to the claim under consideration, service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, the Veteran received VA medical examination, including that provided in December 2009.  

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  The Board notes that the Veteran chose in writing in his November 2005 formal appeal not to present evidence at a hearing before a Veterans Law Judge.  For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for right eyelid ptosis and essential tremors based on theories that the disorders were caused by an undiagnosed disease or, alternatively, because his service-connected fibromyalgia caused them.  The Board will address each theory in turn.  Preliminarily, the Board notes that ptosis is defined as a "drooping of the upper eyelid from paralysis of the third nerve or from sympathetic innervations."  See Dorland's Illustrated Medical Dictionary, 31st Edition, (2007) at page 1574.  

Undiagnosed illness

Service members who served in the Southwest Asia theater of operations during the Persian Gulf War and who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2011; and provided that the disability cannot be attributed to any known clinical diagnosis. See 38 U.S.C.A. §§ 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2010).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. See 38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. See 38 C.F.R. § 3.317 (a)(3).  Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 C.F.R. § 3.317 (c).

Ptosis

As noted in the Board's March 2009 decision, the Veteran qualifies under 38 C.F.R. § 3.317 (2010) as a Persian Gulf veteran.  The record shows that a June 2004 observation of ptosis was made by Dr. R.L. and a July 2004 observation of the Veteran's right eyelid ptosis was made by Dr. J.W.  The Veteran told Dr. J.W. that the ptosis had "been there for several years."  In a December 2009 addendum, a VA examiner diagnosed the Veteran with mild right eye ptosis.  The claimed ptosis disorder thus meets the criteria for a chronic disability.  See above 38 C.F.R. § 3.317 (a)(3).  The December 2009 examiner also ruled out that the Veteran's ptosis disorder was a neurological disorder, related to palsy, a congenital disorder, or was due to Horner's syndrome or that it is caused by a neuromuscular junction disorder or muscular dystrophy of any type.  As discussed in more detail below, the condition is also not caused by service-connected fibromyalgia.  The condition, according to the examiner, "appears to be mechanical and physiological because of the way the patient contracts the muscles of the orbicularis oculi, giving an impression that the right eye appears smaller in comparison to the left," or, it may be caused by "weakness of the levator aponeurosis or psuedoptosis due to extraorbital fat on the right side."  Another December 2009 VA examiner determined that they could not render an opinion whether the ptosis was related to the Veteran's service-connected chronic headaches.  The examiners gave multiple possibilities of the cause or etiology of the ptosis, however, no examiner identified a diagnosed disorder as the cause. 

A review of the medical evidence also establishes that there is no affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  There is no affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness.  Neither is there affirmative evidence that the ptosis is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 C.F.R. § 3.317 (c).

The remaining issue to be determined is whether right eye ptosis has been manifested to a degree of 10 percent or more not later than December 31, 2011.  The medical evidence shows that the Veteran's ptosis has been described as manifested with "some droopiness," (June 2004, Dr. R.L.); "slight prosis on the right," (July 2004, Dr. J.W.); "biomicroscopy shows lids and lashes within normal limits," (September 2004, Dr. R.B., O.D.); "long standing ptosis," (February 2007, VA physician Dr. E.Z.); "very mild droop of right upper eyelid; normal closure," (December 2009, VA physician Dr. M.W., M.D.).  As discussed above, another December 2009 VA examiner described how the droopiness of the Veteran's right eye was caused by the way the Veteran squinted:

There does appear to be a difference in the overall size of the two eyes.  When the [Veteran] talks and concentrates on a subject, he kind of squints his right eye, giving and (sic) impression that there may be a droop of his right eyelid.  This varies.  With fully open eyes it appears that there is slightly more orbital fat above the right upper eyelid in comparison to the left.  

In any case, the December 2009 VA examiner concluded that "the difference between the size of the two eyes is minimal and in no way causing problems of vision to the patient."  The Board further notes that the September 2004 optometry examination did not result in a finding of ptosis and did not note any vision disorder caused by anything attributable to the right eyelid.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  The Board observes that ptosis, unilateral or bilateral, is described under the Ratings Schedule at 38 C.F.R. § 4.79, Diagnostic Code 6019 (2010).  Diagnostic Code 6019 provides that unilateral or bilateral ptosis is to be evaluated "based on visual impairment or, in the absence of visual impairment, on disfigurement (diagnostic code 7800)."

The September 2004 VA optometrist's report shows that the Veteran's uncorrected right eye visual acuity was 20/20 for both near and distance vision.  The examination revealed no other problem with right eye vision.  Thus, 38 C.F.R. § 4.118, Diagnostic Code 7800 is applicable in this case.

Preliminarily, the criteria for skin disabilities including scars changed effective 23 October 2008.  However, both the pre-and-post October 2008 Diagnostic Code 7800 criteria are identical and both provide disability ratings for disfigurement of the head, face or neck.  Pursuant to Diagnostic Code 7800, a 10 percent rating is warranted when there is one characteristic of disfigurement.  The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one- quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

The Board finds that the descriptions of the Veteran's right eye ptosis consistently include modifiers that indicate the limited effect of the ptosis and how difficult it is to see or notice upon examination.  Indeed, the best description of the Veteran's right eye disorder notes how it appears to be a very slight squint that is not consistently manifested and is observable only when the Veteran "concentrates."  In view of the criteria for disfigurement characteristics, the Veteran's condition seems to be very much less in degree than the size, texture, color or debilitating effect of the scaring described in the rating criteria.  For those reasons, the Board finds that the Veteran's right eye ptosis has not manifested to a degree of 10 percent or more within the pendency of the Veteran's claim.  For that reason, the Veteran's claim for service connection for right eye ptosis under 38 C.F.R. § 3.317 is not warranted.

Tremors

The Veteran has maintained that his essential tremors disorder was due to an undiagnosed illness.   The medical evidence reveals that the Veteran complained about tremors and tremors were observed in September and October 2003.  The evidence also includes a September 2004 VA diagnosis of "essential tremor, probably demyelinating disease, according to the neurologist," and a December 2009 VA examiner's diagnosis of "benign essential tremors which are under reasonably good control on current medications," and that the Veteran had noticed an improvement in the severity of tremors after he began using the medication Cymbalta for his service-connected fibromyalgia.  The tremor disorder meets the criteria for chronicity under 38 C.F.R. § 3.317(a)(3).  Finally, the December 2009 VA examiner concluded that the Veteran's essential tremors were not caused by his service-connected fibromyalgia and they "do not appear to be due to another diagnosable condition." 

The Board observes that Dr. J.W. stated that although the Veteran's tremors were "multifactoral," they were "probably related to his lack of sleep."  Other medical evidence, and indeed the Veteran, suggests that medications prescribed to treat his service-connected fibromyalgia may have caused or worsened or affected his tremor condition.  The Board also observes that the December 2009 VA neurology examiner reviewed the Veteran's entire VA claims folder and did not conclude that any medication was a cause, or that his tremor condition was caused by sleep problems.  The Board finds that the evidence of another cause of the Veteran's tremors is too tenuous to support a conclusion that the tremors are in-fact caused by medication or sleep deprivation. 

A review of the medical evidence also establishes that there is no affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  There is no affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness.  Neither is there affirmative evidence that the tremor condition is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 C.F.R. § 3.317 (c).

The remaining issue to be determined is whether the essential tremor disorder has been manifested to a degree of 10 percent or more not later than December 31, 2011.  Under the Ratings Schedule, there is no diagnostic code for essential tremors.  In such cases, an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous.  The RO has analogized the Veteran's condition to that described in 38 C.F.R. § 4.124a, Diagnostic Code 8103 [Tic, convulsive].  Under those rating criteria, a 10 percent disability rating is provided when the disability is manifested by "moderate" symptoms.  The term "moderate" is not defined in VA regulations, but the Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988) 871.  

The medical evidence includes descriptions of the Veteran's tremors as "slight, fluctuating essential tremor with arms extended," (July 2004, Dr. J.W.), and "intermittent tremor of his outstretched arms and hands," (September 2004, VA physician Dr. VL, M.D.).  The Veteran's tremors were not observed by the December 2009 VA examiner, but the examination report notes the Veteran described them as having been improved since November 2004 and that they are "mild tremors only when he gets "stressed out." 

The Board notes that the Veteran's tremors were either not observed or were described to be "slight" or "mild" in the medical evidence.  Indeed, Diagnostic Code 8103 provides a noncompensable or 0 percent disability rating for mild symptoms.  After review of the medical evidence, the Board finds that the Veteran's essential tremor disorder did not meet the criteria for a 10 percent disability rating within the specified period.  

The Board has also considered other diagnostic code criteria that may be as applicable as Diagnostic Code 8103.  Diagnostic Codes 8910 through 8914 address symptoms caused by epilepsy, including the symptom of random motor movements.  The criteria, however, require at least "a brief interruption in consciousness or conscious control associated with . . . sudden jerking movements of the arms, trunk or head."  The criteria do not address the symptoms reported by the Veteran and observed by the 2004 examiners.  There was no loss of consciousness ever reported and the Veteran was able to move his arms and hands to an outstretched position, thus showing no loss or interruption of conscious control of his arms when he was experiencing tremors.  For those reasons, the Board finds that Diagnostic Code 8103 is the most appropriate rating criteria.

For the reasons stated above, the Board finds that service connection for the Veteran's essential tremor disorder is not warranted under 38 C.F.R. § 3.317.

Secondary service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to Wallin element (1) , evidence of a current disability, the record reveals a June 2004 observation of ptosis by Dr. R.L. and a July 2004 observation of the Veteran's right eyelid ptosis by Dr. J.W.  With regard to tremors, the record notes that there was a September 2004 VA examiner who diagnosed the Veteran with "essential tremor."  In addition, the record reflects that the Veteran was granted service connection for fibrosis in a June 2007 rating decision.  Thus, element (2) is also satisfied as to both claimed disorders.

The remaining element, medical nexus evidence establishing a connection between the service-connected disability and the current disability, is the crux of each claimed disorder.  With regard to ptosis, the December 2009 note by VA physician Dr. M.W. includes the conclusion that "there is no possibility that ptosis is connected with fibromyalgia."  The physician's rationale was that nothing in the medical literature showed a connection between fibromyalgia and ptosis.  To the extent that the Veteran's claim can be considered to be evidence of such a connection, the Board notes that there is no evidence of record indicating that the Veteran has the training, education or experience to render such a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  For that reason, the Board finds that the Veteran's contention is not as probative as the opinion rendered by the December 2009 VA examiner.  Accordingly, the Board finds that the Veteran's right eye ptosis is not due to his service-connected fibromyalgia and that, therefore, the claim is not warranted.

With regard to tremors, a VA neurologist concluded in a December 2009 report that Veteran's tremors were not caused by fibromyalgia or any other diagnosable condition.  The rationale for the examiner's opinion is borne out by the medical evidence that rules out other causes such as sleep deprivation and pain medications that were used during the course of the Veteran's treatment of fibromyalgia.  The physician also stated that the Veteran's tremors are not caused by medications and in-fact noted how the Veteran's tremor condition appeared to respond to his current medication for pain treatment.  

The July 2004 report of Dr. J.W., however, suggested that healthcare providers try a "tricyclic antidepressant" because she believed "these medications will help the [Veteran], not only for his tremor and sleep problems, but also possibly the antidepressant could help his mood at this time."  Significantly, Dr. J.W. did not make a finding or render an opinion that pain medications or other medications were causing the tremors; rather she "believed" the tremors would be helped by the antidepressant.  

Finally, the evidence includes the September 2004 VA examiner's report who noted that the Veteran's essential tremors were "probably demyelinating disease according to the neurologist."  "Demyelination" is described as "destruction, removal, or loss of the myelin sheath of a nerve or nerves."  See Dorland's Illustrated Medical Dictionary, 31st Edition, (2007) at page 492.  The examiner did not address the likelihood of the cause; however, it is clear that the examiner did not find that the tremors were caused by fibromyalgia.

In sum, a review of the medical evidence supports a conclusion that the Veteran's fibromyalgia is not the cause of the Veteran's tremor disorder and also supports a conclusion that the Veteran's medications provided to treat his fibromyalgia have also not been found to be the cause of his tremors.  For those reasons, the Board finds that the Veteran's claim for entitlement to service connection for tremors due to his service-connected fibromyalgia is not warranted.



ORDER

Entitlement to service connection for ptosis is denied.

Entitlement to service connection for essential tremors is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


